Exhibit 10/12
 
 
 
 














[cover.jpg]









LESSOR:
AUTOMATED PETROLEUM & ENERGY CO., INC.
LESSEE:
 OTM USA CORP.
LOCATION:
2741 South SR 7, Wellington, Florida 33414











 
Exhibit 10.12 -- Page 1

--------------------------------------------------------------------------------



LEASE AGREEMENT


LESSOR:  AUTOMATED PETROLEUM & ENERGY COMPANY. INC.


LESSEE:  OTM USA CORP.


LOCATION: 2741 South SR 7, Wellington, Florida 33414


THIS LEASE DOES NOT CREATE A 'FRANCHISE' RELATIONSHIP AS THAT TERM IS DEFINED BY
THE PETROLEUM MARKETING PRACTICES ACT, 15 U.S.C. Sec. 2801 et seq.
This Lease Agreement is made and entered into by and between AUTOMATED PETROLEUM
& ENERGY COMPANY, INC., hereinafter called "Lessor", and OTM USA. CORP. ,
hereinafter called "Lessee". The parties hereby agree as follows:
ARTICLE 1.                          PREMISES: In consideration of the mutual
covenants herein contained, the Lessor hereby leases to Lessee, and Lessee
hereby leases from Lessor, that certain Property hereinafter, called the
"premises", situated in WELLINGTON, County of PALM BEACH State of Florida, and
described as follows: 2741 South SR 7, Wellington, Florida 33414.
Lessee's use of the Premises shall be limited to the operation of a service
station and/or convenience store, which uses shall be limited to the sale of
motor fuel, tires, batteries, automotive accessories, automobile repairs, and
retail convenience store items as are typically sold in Florida. No other
activities or business operations shall be conducted on or at the Premises
unless Lessor shall have given its prior written consent thereto. Additionally,
and without limiting the applicability of the foregoing restriction, Lessee
agrees not to operate a rental truck or automobile business on the premises.
ARTICLE 2.                          TERM: The term of this Lease shall be NINE (
9 ) YEARS and ELEVEN (11) MONTHS. Lessee has first right of refusal on TWO ( 2 )
FIVE ( 5 l year lease option(s) at the end of the original term. Lease will
commence January 14, 2016 and end on December 31. 2025 .
This Lease shall automatically terminate at the end of the term. This Lease
shall not be extended or renewed unless the parties mutually agree, in writing,
to the extension or renewal hereof at least thirty (30) days prior to the
expiration of the term of this Lease. This Lease shall automatically terminate
upon the termination or expiration of any underlying lease from which the Lessor
derives this right to use the premises, or upon the termination or expiration of
Lessee's right to operate a retail motor fuel service station on the Premises,
whether such right arises from a separate contract with Lessor or from a
contract with any other entity. Additionally, if the location is operated under
a franchise agreement, default under said franchise agreement will also be a
default under this lease agreement.
The Lessor, upon prior written notice to Lessee that a default has occurred
under either this Lease Agreement or the Contract of even date herewith between
Lessor and Lessee and after first affording Lessee the right to cure such
default within three (3) days, if a monetary default, and within thirty (30)
days, if a non-monetary default, may terminate this Lease for cause, in which
event the Lessee shall remain liable to the Lessor for the balance of the rent
remaining for the term, which entire amount may be accelerated by the Lessor.
"Cause" includes, but is not limited to:
(a)            Failure of the Lessee to comply with any of the provisions of
this Lease.
(b)            The failure of the Lessee to make payment of any financial
obligation owed by Lessee to Lessor, whether such obligations arise from this
Lease or from any other contract or transaction between the parties.
Exhibit 10.12 -- Page 2

--------------------------------------------------------------------------------



(c)            Lessee's allowing the premises to be used as a meeting or
gathering place for individuals whose activities may disturb the peace or create
an unwholesome atmosphere detrimental to the operation on the premises.
(d)            Abandonment of the premises by the Lessee for a period of
forty-eight (48) consecutive hours.
The Lessor shall not be liable to the Lessee for any damages suffered by the
Lessee as a result of the termination of this Lease pursuant to this section.


ARTICLE 3.                          RENT:
(a)            The Lessee shall pay the Lessor as rent for the leased premises,
the minimum annual sum of $253,920.00, plus sales tax and any other taxes or
assessments which may hereafter be levied on rents by any governmental
authority, payable without demand and without set off or deduction, except as
expressly provided herein, in equal monthly installments of $21,160.001, plus
sales tax and any other taxes which may hereafter be February 1, 2016 and
continuing thereafter until said total shall be paid. Monthly T & I payment will
be $4,015.00. The T & I amount is subject to annual review based upon actual
expenses. Amount may be subject to increasement or decreasement.
For purposes of this Clause, the term "CPI" shall mean the "Consumer Price Index
for All Urban Consumers" published by the Bureau of Labor Statistics of the
United States Department of Labor, for the United States, U.S. City Average for
all Urban Areas, on the 1982-84=100 base, 12 month period adjustment, or any
renamed local index covering the United States or any other successor or
substitute index appropriately adjusted.
(b)            If the Lessee defaults in the payment of any installment or rent
hereunder, Lessee shall pay a "late fee" of $25.00 after the third day, such
installment is late and, additionally, such late installment shall bear interest
at the rate of 18% percent per annum from the day it is due until actually paid.
In like manner, ail other obligations, benefits, and monies which may become due
to the Lessor from the Lessee under the terms hereof, or which are paid by the
Lessor, because of the Lessee's default hereunder, shall bear interest at the
rate of 18% percent per annum from the due date until paid, or, in the case of
sums paid by the Lessor because or Lessee's default hereunder, from the date
such payments are made by Lessor until the date the Lessor is reimbursed by the
Lessee therefor. After the fifth day, Lessee will be put on credit hold until
all funds are collected.
Any checks, drafts, or other transfers of funds from Lessee to Lessor, in
fulfillment of any obligation created by this Lease, which are returned or
refused as "insufficient funds" or are otherwise uncollectable by Lessor, shall
subject Lessee to a penalty of $50.00 or 5% of the uncollected amount, whichever
is greater.
All rights and remedies of the Lessor under this Lease shall be cumulative, and
none shall exclude any other right or remedy at law. Such rights and remedies
may be exercised and enforced concurrently and whenever and as often as the
occasion therefor arises.
ARTICLE 4.                          HOLDING OVER - DOUBLE RENT: If Lessee holds
over and continues in possession of the Premises, or any part thereof, without
Lessor's permission, after the expiration or termination of the Lease, Lessor
may recover double the amount of the base rent and additional rent due for each
day Lessee holds over and refuses to surrender possession. Such daily rent shall
be computed by dividing the base rent for the last month of the Lease by 30, and
adding thereto any additional rent due from Lessee during the period of holding
over.
                                                                          
2 First years monthly rent. 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th years rent
shall carry an annual CPI rent increase which will be added to the monthly rent
amount.


Exhibit 10.12 -- Page 3

--------------------------------------------------------------------------------





ARTICLE 5.                          PROPERTY AND TANGIBLE PERSONAL PROPERTY
TAXES: The Lessee agrees to pay the Lessor the full amount of the Property and
Tangible Personal Property Taxes, and all other taxes that are deemed necessary,
due upon receipt of invoice from the Lessor. Additionally, Lessee agrees to file
a return for the Tangible Personal Property Taxes for all items not on Lessors
Tangible Tax return and pay amounts due.
ARTICLE 6.                          ASSIGNMENT AND SUBLEASE: The Lessee shall
not assign this Lease or sublet all or any portion of the leased premises
without the prior written consent of the Lessor.
ARTICLE 7.                          SECURITY DEPOSIT: A security deposit shall
be held by the Lessor as security for the full and faithful performance by the
Lessee of the terms, conditions and covenants of this Lease. Said deposit to
earn passbook savings while in Lessor's possession, provided, that all or any
portion of that deposit is not used to pay bad or delinquent debts thereby
negating any cumulative interest earned.
The initial security deposit shall be S 50,000.00 . The amount of security may
be increased at any time by the Lessor, in its sole discretion, to any amount
equal to at least two (2) month's rent, and gasoline receipts for a 7-day period
(one week).
The Lessor may, but is not required to, appropriate and apply all or any portion
of the security deposit for any or all of the following items including, but not
limited to:
(a)            The payment of the overdue rent or other sums constituting rent
hereunder. IT IS UNDERSTOOD AND AGREED THAT THE SECURITY DEPOSIT IS NOT TO BE
CONSTRUED AS THE LAST PAYMENT OF RENT UNDER THIS LEASE.
(b)            Amounts necessary to effect repairs or maintenance that the
Lessee has failed to make as required pursuant to the terms of this Lease.
(c)            Amounts reasonably necessary to put the premises in a clean
condition, if the Lessee during the term of this Lease or on the termination
thereof does not leave the leased premises in a reasonably clean condition.
(d)            Any amount necessary to insure the full and faithful performance
by the Lessee of the terms, conditions, and covenants of this Lease.
(e)            Any amount owed by Lessee to Lessor on any obligation whatsoever
of Lessee to Lessor.
The Lessor is not restricted to the security deposit as its damages in the event
the Lessee defaults or fails to perform the terms, conditions, and covenants of
this Lease.
If, during the term of this Lease the Lessor applies any portion of the security
deposit for any of the items mentioned heretofore or hereafter, the Lessee shall
immediately restore the security deposit to its original amount by paying said
amount to the Lessor.
Lessor shall return to Lessee at the expiration of the term of this Lease, any
refund due Lessee of Lessee's security deposit, in accordance with the following
schedule: 25% of the security deposit owed will be returned within thirty (30)
days of expiration if Lessee has paid all obligations owed to Lessor; the
remaining 75% of the security deposit owed will be returned within 120 days of
expiration if Lessee has paid all obligations owed to Lessor. Lessor may, at its
option, refund Lessee's security balance more quickly if Lessor deems itself
adequately protected as to Lessee's contingent obligations to Lessor, including
unpaid utility bills.
ARTICLE 8.                          UTILITIES AND REPAlRS: The Lessee shall be
responsible for all utilities and the timely payment of all bills and deposits
therefor.
The Lessee agrees to keep the leased premises in good order and repair. The
repair and maintenance obligations of the Lessee shall include, but not be
limited to, the following:
Exhibit 10.12 -- Page 4

--------------------------------------------------------------------------------





(a)            All driveways, parking and motor fuel islands, dispensers and
pumps, and other equipment shall be maintained in a clean and orderly condition.
All driveways, parking and motor fuel islands will be pressure washed at least
once every 60 days. If pressure washing is not performed, Lessor will bill
Lessee for the amount reasonably necessary to put premises in clean condition.
No vehicles or equipment shall be placed or stored on the premises, which are
not directly associated with the service station operations.
(b)            Lessee acknowledges that all equipment, including, but not
limited to tanks, canopy, pumps, signs, walk-in cooler, cooler doors and
compressor installed upon the Leased Premises as of the Commencement Date are
the property of the Lessor. Any shelving, cash registers or other sales
equipment installed upon the Leased Premises after the Commencement Date by and
at the expense of the Lessee, shall remain the property of the Lessee, and
Lessee shall have the right to remove same, provided it is not in default in the
performance of any of its covenants hereunder and subject to the obligations of
the Lessee to protect and repair the Leased Premises. The interior and exterior
of all improvements on the premises, as well as all equipment located thereon,
shall periodically receive touch up repainting so as to maintain a newly painted
appearance.
(c)            All motor fuel dispensing islands, and all curbing around such
islands and around the service station building, are to be kept in a newly
painted condition at all times. Lessor will supply paint in reasonable
quantities for this purpose.
(d)            Motor vehicle service bays shall be maintained in a clean and
orderly condition, and at the close of each business day, all trash shall be
removed therefrom, all spilled lubricants shall be cleaned up and all tools and
equipment shall be returned to their respective storage areas.
(e)            All lawns and shrubs shall be watered, trimmed and fertilized in
accordance with normal, good landscaping husbandry practices so as to maintain
the proper health and appearance thereof.
(f)            All store equipment maintenance, repair and replacement, i.e.
cooler, air conditioning, cash register, lighting, electrical work, etc. will be
the Lessee's responsibility, including but not limited to theft and lightning
damage.
(g)            Lessee shall be responsible for maintaining the restrooms in a
clean and orderly condition, to include paper towels, soap and plumbing
fixtures.
(h)            Upon termination of this Lease, the Lessee shall deliver up the
subject premises and related equipment to the Lessor in the same condition that
it was in upon the commencement of operations under this Lease, ordinary wear
and tear expected. Lessee hereby acknowledges that the premises are in good
condition and repair at the outset of this Lease with the exception of those
items as to which Lessee has notified Lessor within 48 hours of the execution of
this Lease.
(i)            If location has a car wash, Lessee shall be responsible for all
car wash unit repairs and maintenance, including wax and soap and any other
chemicals necessary for proper operation. Lessee will also make all payments if
car wash is either leased or purchased from Lessor or any other third party.
(j)            The Lessee must supply and be responsible for a mechanical or
electronic card imprinter, as required by Lessor, for the acceptance of credit
card payments. Currently POS equipment rent per month is $275.00, plus tax, and
the network fee per month is S 300.00 . The rental amount is subject to review
periodically based on actual expenses, which may increase or decrease the
monthly amount.
(k)            The Lessee must supply and immediately replace all light bulbs
and ballasts inside and outside, excluding J.D. and gasoline price signs at the
location, as required to keep location well lighted at all times.
Exhibit 10.12 -- Page 5

--------------------------------------------------------------------------------





(l)            Lessor is responsible to repair and maintain the underground
storage tanks, dispensers and/or pumps, console and the roof, said repairs and
maintenance to be made when Lessor deems they are necessary. Any items not
specifically referred to within this Lease will be the Lessee's responsibility
unless an agreement is reached in advance among the parties.
(m)            The Lessee shall be responsible for 50% of the actual cost of a
weekly restroom sanitizing service of Lessors' choosing. The remaining 50% shall
be paid by the Lessor.
(n)            Lessee shall be responsible to maintain and/or repair all
plumbing, piping, lift stations, drainfields, and any and all equipment relating
to the proper operation of the septic or sewer system.
(o)            Lessee will provide, maintain and give remote access to a
security video system which, in addition to typical store camera layout, shall
have the ability to video the complete tank farm and all fuel islands, including
any remote fuel islands on the premises.
ARTICLE 9.                           ALTERATIONS, IMPROVEMENTS, AND FIXTURES: 
The Lessee shall not alter or improve the leased premises without the prior
written consent of the Lessor, and any and all alterations, additions,
improvements, or fixtures made or placed in or on said premises shall on
expiration, or upon sooner termination of this Lease, belong to the Lessor
without compensation to the Lessee.
ARTICLE 10.                                        WASTE AND NUISANCE.  The
Lessee shall not commit, or suffer to be committed, any waste on the leased
premises, nor shall he maintain, commit, or permit the maintenance or commission
of any nuisance on the leased premises.
ARTICLE 11.                                        INSURANCE: The Lessee agrees
to secure from an insurance company acceptable to Lessor, and maintain during
the entire term of this Lease, the following insurance coverage:
(a)            Lessee shall purchase comprehensive general public liability and
garagekeeper liability insurance covering the Premises and Lessee's operations
thereon, (including liability for the operation or damage to vehicles in
Lessee's care, custody or control) where applicable, products liability and
contractual liability with minimum bodily injury limits of $1,000.000.00 for
each occurrence and a minimum property damage, including theft, limit of
$250,000.00 for each occurrence and a minimum of $45,000.00 garagekeepers
coverage where applicable, ($25,000.00 garagekeepers coverage for car wash only
locations), assault and battery coverage, and $200,000.00 fire/legal
liability/damage to rented premises coverage. Lessee shall also purchase
worker's compensation insurance to cover Lessee's employees, and if alcoholic
beverages are sold at the location purchase and maintain during the entire term
of this Lease, liquor liability insurance in the amount of $1,000,000.00.
The above insurance shall name Lessor and Fern Development, LTD, hereinafter
called the "Property Owner" as co-insureds or additional insureds and will be
primary as to any other existing, valid and collectible insurance. Lessee shall
provide Lessor with proof of such insurance coverage by way of an insurance
certificate at the beginning term of this Lease and shall immediately notify
Lessor of any change in insurance coverage. Such certificates shall provide that
the coverage cannot be cancelled without at least twenty (20) days prior written
notice to the Lessor, who shall be named on the finance agreement as additional
party for cancellation notification. The foregoing are minimum insurance
requirements only and may or may not adequately meet the entire insurance needs
of Lessee. Any sublessee shall name the Lessor as additional insured, maintain
minimum liability listed above and carry workers compensation.
Exhibit 10.12 -- Page 6

--------------------------------------------------------------------------------





Lessee agrees to defend, indemnify and hold Lessor and Property Owner harmless
from any and all claims, demands, suits, actions, judgments and recoveries for
or on account of damage to the property or injury or death to the person of
Lessee, Lessee's employees, servants, agents, licensees, invitees or other
persons, firms or corporations caused by or due to the condition of the
Premises; or by or due to the operation of all business activities conducted on
this Premises, unless such losses, damages or injuries are proximately caused by
the negligent act or omission of Lessor, Lessor's agents or employees, Property
Owner, or Property Owner's agents or employees. Lessee's duty to indemnify
Lessor and Property Owner extends to any and all legal expenses, including
attorney's fees and the costs of legal assistants, incurred by Lessor and
Property Owner as a result of acts or omissions of Lessee, Lessee's agents or
employees. This obligation shall be in addition to Lessee's insurance
obligations as set forth above. These obligations created hereunder shall
survive the Lease and remain in force after the expiration, termination or
non-renewal of this Lease.
(b)            Additional insurance coverage as follows: Glass coverage
insurance.
(c)            ln addition, Lessee will be billed the locations' share of
Lessor's Umbrella Insurance policy, Property, Pollution Liability and Flood
Insurance plus all others that may be deemed necessary.
(d)            On each anniversary of a multi-year Lease, renewals with Lessor
listed as additional insured shall be provided to Lessor.
(e)            By his/her/their execution hereof, Lessee acknowledges that
he/she/it is liable to the Lessor for all damages the Lessor and/or the Property
Owner sustain as a consequence of the Lessee's failure to comply with the
obligation to maintain all of the above referenced coverages in full force and
effect, including all out of pocket payments and deductibles Lessor or Property
Owner may suffer ore be forced to incur as a consequence thereof.
ARTICLE 12.                                        INDEMNITY CLAUSE: Lessee will
defend, save harmless and indemnify the Lessor and Property Owner from and
against all claims, demands, suits, actions, losses, liability, or expense that
may be incurred by reason of any accident, or from any damage, neglect, or
misadventure arising on the premises, unless such loss is caused by the neglect
of Lessor or Property Owner. This obligation shall be in addition to the
insurance obligations of Lessee set forth above.
ARTICLE 13.                                        SIGNS: No signs or
advertisements shall be permitted on the premises at any time without the
express advance written consent of the Lessor.
ARTICLE 14.                                        ARTICLE 14. BUSINESS
PROCEDURES: The Lessee shall be responsible for employing, paying and
supervising the employees who will conduct the operations on the premises and he
shall be responsible for paying the wages of said personnel and maintaining all
applicable federal, state and local taxes, withholdings or assessments
associated with these employment relationships, as well as all sales taxes
applicable to the retail sales made by the Lessee on the premises. The Lessee
shall be responsible for achieving compliance with all federal, state, and local
laws and regulations applicable to the use and operation of the premises and
business thereon, including but not limited to the following:
(a)            Convenience Business Security Act. Lessee shall be required to
strictly comply with Florida's Convenience Business Security Act (Fla State.
812.1701, et seq.) or any other such statute, rule or ordinance relating to the
operation of convenience stores if Lessee's business qualifies as a "convenience
business" as that term is defined in Fla. Stat. 812.171. Regardless of whether
Lessee's business qualifies as a "convenience business", it shall be Lessee's
sole responsibility to provide adequate security and to keep the premises safe
for Lessee's employees and business invitees.
Exhibit 10.12 -- Page 7

--------------------------------------------------------------------------------





(b)            Florida Responsible Vendor Act. lf the Premises are zoned to
permit the sale of alcoholic beverages and Lessee is or becomes licensed to sell
alcoholic beverages, Lessee will at all times comply with the Florida
Responsible Vendor Act (Fla. Stat. 561.701, et seq.) and any other such statute,
rule, ordinance or regulation relating thereto. Lessee will take all steps
necessary to qualify as a responsible vendor under said Act. Failure to qualify
as a "Responsible Vendor" may, at Lessor's discretion, result in the termination
or nonrenewal of this Lease. Lessor will have no obligation to train Lessee or
Lessee's employees on the requirements of this Act, to monitor, or to supervise
Lessee's compliance with this Act.
The Lessee shall be financially responsible to the Lessor and the Property Owner
for any and all damages to the premises and any equipment located on the
premises, which is the result of negligence on the part of the Lessee, his
servants, agents or employees.
ARTICLE 15.                                        HOURS OF OPERATIONS: In order
to ensure the continued rental value of the Premises, Lessee agrees that, during
the term of this Lease, the Lessee shall maintain the following minimum hours of
operation on each day of the year.

   
OPENING TIME
 
CLOSING TIME
         
Monday – Saturday:
 
**** 24 HOURS PER DAY ****
               
Sunday:
 
**** 24 HOURS PER DAY ****
               



ARTICLE 16.                                        WRECKED OR ABANDONED
VEHICLES: The Lessee shall not store or permit to be stored or kept on the
premises any wrecked, unregistered, or abandoned vehicle without the express
written consent of the Lessor.
ARTICLE 17.                                        RESERVATIONS OF LESSOR: The
Lessor hereby expressly reserves his right to possession and control of the
underground storage tanks and all pumps and dispensers on the premises, and does
not lease the same to the Lessee hereunder. Lessor also expressly reserves his
right to possession of all fuel in the storage tanks of Lessor, and shall decide
whether to dispense said fuel or not, based on whether all monies due Lessor
have been paid.
ARTICLE 18.                                        DESTRUCTION OF PREMISES: In
the event that the premises are totally or partially destroyed, which
destruction is not the result of any action by the Lessee, the Lessor shall not
be required to repair or rebuild the premises unless the Lessor, at his option,
decides to do so. If the premises are partially or totally destroyed, the Lessor
at its option may terminate this Lease.
ARTICLE 19.                                        REPRESENTATIONS: Lessee
agrees that in taking this Lease, they are governed by their own inspection of
the premises and their own judgment of their desirability for its purposes, and
has not been governed or influenced by any representation of Lessor as to the
condition and character of the building upon the premises, or as to the earning
capacity thereof; that no agreements, stipulations, reservations, exceptions, or
conditions whatsoever have been made or entered into in regard to said premises
or this Lease, which will in any way vary, contradict or impair the validity of
this Lease or of any of its terms and conditions, and that no modification of
this Lease shall be binding unless it be in writing and executed and
acknowledged in due form for recording by all of the parties hereto.
Furthermore, Lessee takes this Lease and the demised premises subject to all
recorded easements and restrictions affecting the occupation and use thereof,
and subject to all statutes, ordinances and regulations of competent
governmental authority affecting the occupancy and use thereof, the construction
and maintenance of improvements thereon, and the businesses and occupations to
be engaged in by Lessee, in force now and subsequently during the term of this
Lease.
Exhibit 10.12 -- Page 8

--------------------------------------------------------------------------------





ARTICLE 20.                                        EMINENT DOMAIN: The Lessee
does hereby covenant for himself, his executors, administrators and assigns,
that in the event that the premises hereby demised, or any part thereof, shall
be taken by virtue of condemnation proceedings, the said Lessee, his executors,
administrators or assigns, shall have no claim against the said Lessor, his
heirs, executors, administrators or assigns, or be entitled to any portion of
the amount that may be awarded in said proceedings; and the said Lessee, his
executors, administrators and assigns, does hereby assign to the said Lessor,
his heirs, executors, administrators and assigns, all and any right to damage,
if any, by virtue of said proceedings, including, but not limited to, severance
and business damages.
ARTICLE 21.                                        MISCELLANEOUS:
(a)            All notices provided to be given under this Lease shall be given
by certified mail or registered mail, addressed to the proper party, at the
following address:
LESSOR:                            AUTOMATED PETROLEUM & ENERGY CO., INC.
1201 Oakfield Drive, Brandon, FL
33511                                                                                                  


LESSEE:                            OTM USA CORP.
2741 South SR 7, Wellington, Florida 33414


(b)            This Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns when permitted by this Lease Agreement.
(c)            Lessee waives the right to any set off against Lessor of any rent
owed Lessor in any event of dispute as to any obligation of Lessor to Lessee.
(d)            This Lease Agreement shall be construed under and in accordance
with the laws of the State of Florida. If an action is brought by either party
on this Lease Agreement, the parties agree and hereby stipulate that venue shall
be in Hillsborough County, Florida.
(e)            In case any one or more of the provisions contained in this Lease
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision thereof and this Lease shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.
(f)            Time is of the essence of this Lease Agreement.
(g)            As used herein, the masculine gender includes the female and
neuter genders and vice versa, where appropriate. The singular includes the
plural and the plural includes the singular where appropriate.
(h)            Any captions set forth in the Lease Agreement are for the
convenience of indexing only and shall not be considered as part of this Lease
Agreement or in any way limit or amplify its terms.
(i)            Notice shall be deemed given when mailed, postage prepaid to the
party at his address listed heretofore in this Lease Agreement.
(j)            If the Lessee fails to perform any of the terms, conditions, or
covenants herein or heretofore contained, such partial breach shall be
considered a total breach even though all other terms, conditions and covenants
have been performed.
(k)            The parties represent to each other that each has had independent
legal advice by counsel of his own selection in entering into this Lease
Agreement or has knowingly waived that right.
Exhibit 10.12 -- Page 9

--------------------------------------------------------------------------------





(l)            The word "LESSEE", includes, but is not limited to, the Lessee
and his agents, employees, and assistants, where appropriate.
(m)            To insure full performance by the Lessee, the Lessee agrees to
and hereby grants to the Lessor, a security interest in and to all of the
Lessee's personal property located on the business premises. Further, the Lessee
agrees to execute any and all documents necessary to affect the security
interest and lien created thereby, including State of Florida UCC-1 Financial
Statements. Lessee shall pay all expenses associated with filing and recording
such documents with the appropriate governmental authorities.
ARTICLE 22.                                        PAYPHONES: Payphones at the
location will be controlled by Lessor as to vendor, inside or outside location,
and number of units. Lessor will pay Lessee a commission of 75% of the revenue
monthly after monies are collected from the vendor.
ARTICLE 23.                                        ATM MACHINES: ATM's at the
location will be controlled by Lessor as to vendor, inside or outside location,
and number of units. Lessor will pay Lessee a commission of 75% of revenue after
monies are collected from the vendor.
ARTICLE 24.                                        AIR-VAC MACHINES: Lessor will
pay Lessee a commission of 75% of revenue after monies are collected from the
vendor. Lessee will be responsible for any taxes, including but not limited to,
state sales tax.. Lessor will provide Lessee a monthly sales report stating the
amount of sales tax due.
ARTICLE 25.                                        FINANCIAL INFORMATION: Upon
request by Lessor, Lessee will supply Lessor with any financial information such
as profit and loss statements or income statements concerning the location
listed in this Lease.
ARTICLE 26.                                        COMPLIANCE WITH GOVERNMENTAL
REGULATIONS: Lessee shall, at their sole cost and expense, comply with all of
the requirements of all Municipal, State and Federal Authorities now in force,
or which may hereafter be in force, pertaining to the use of said premises, and
shall faithfully observe in the use of the premises all Municipal ordinances and
State and Federal Statutes now in force or which may hereafter be in force. The
judgment of any Court of competent jurisdiction, or the admission of Lessee in
any action or proceeding against Lessee, whether Lessor be a party thereto or
not, that Lessee has violated any such ordinance or statute in the use of the
premises, shall be conclusive of that fact between Lessor and Lessee.
ARTICLE 27.                                        ADA: Lessee, at its sole cost
and expense, shall be responsible for complying with all application provisions,
if any, of the Americans with Disabilities Act of 1990 (the "ADA") relating to:
(a) the physical condition of the Premises, (b) Lessee's policies and the
operation of its business from the Premises, and (c) Lessee's employment and
employment-related practices. Lessor shall have no responsibility whatsoever for
compliance with the ADA within the Premises during the Term of this Lease and
Lessee shall indemnify, defend and hold Lessor harmless from and against any and
all claims, actions, damages, liabilities, costs and expenses,
including reasonable attorneys' fees, in collection with or resulting from
compliance or non-compliance with the ADA.
ARTICLE 28.                                        INVENTORY ANALYSIS EQUIPMENT.
MAINTENANCE, AND NETWORK FEES: Lessee shall remain financially responsible for
any network fees associated with the analysis of fuel data as well as providing
DSL service to access said information. Analysis may include fuel inventory,
price surveys, or any other polled or manually generated statistical data from
the site. Lessee must, at their sole cost and expense, have a personal computer
at the location and maintain such for access to emails and pricing information.
Exhibit 10.12 -- Page 10

--------------------------------------------------------------------------------





ARTICLE 29.                                        LEASE SUBORDINATION/MORTGAGEE
NON-DISTURBANCE: The rights of Lessee under this Lease shall be subordinate to
all existing and future mortgages, provided, however, that with respect to any
existing and future mortgages, this subordination is subject to the subsequent
agreement by the mortgagee that it will not disturb the Lessee's right to occupy
the Premises hereunder so long as Lessee fully performs all of its obligations
herein. Lessee shall, at the request of such mortgagee, execute documents
reasonably requested by Lessor or any mortgagee which confirms the subordination
on the terms set forth above, in a form acceptable to Lessor and mortgage and
shall deliver the documents to Lessor within (10) days after receipt. All rental
payments made after the lessor's default on any mortgage shall be made by Lessee
to the mortgagee and shall be applied against the debt secured b) the mortgage.
SIGNED, SEALED AND DELIVERED
   
In the presence of:
       
OTM USA, Corp. (LESSEE)
               
By:   /s/ Jay Seewald,
President                                                                      
Witness
 
JAY SEEWALD
           
Witness
       
AUTOMATED PETROLEUM & ENERGY COMPANY, INC. (LESSOR)
               
By:   /s/ John Knightly                                                      
Witness
 
JOHN KNIGHTLY
           
Witness
   





Exhibit 10.12 -- Page 11

--------------------------------------------------------------------------------



 
 
[inside.jpg]














RETAILER:                                         AUTOMATEDPETROLEUM & ENERGY
CO., INC.
CONTRACTOR:                             OTM USA, Corp.
LOCATION:                                        2741 South SR 7, Wellington,
Florida 33414




 
 
 
Exhibit 10.12 -- Page 12

--------------------------------------------------------------------------------

CONTRACT


RETAILER:
AUTOMATED PETROLEUM & ENERGY COMPANY, INC
CONTRACTOR:
OTM USA, Corp.·
LOCATION:
 2741 South SR 7, Wellington. Florida 33414  





THIS CONTRACT DOES NOT CREATE A 'FRANCHISE' RELATIONSHIP AS THAT TERM IS DEFINED
BY THE PETROLEUM MARKETING Practices ACT, 15 U.S.C. Sec. 2801 et seq.
THIS CONTRACT is made and entered into by and between AUTOMATED PETROLEUM &
ENERGY CO., INC., a Florida corporation, hereinafter referred to as "Retailer'',
and OTM USA, Corp. , hereinafter referred to as "Contractor''.
INCONSIDERATION of the covenants and agreements herein contained, it is mutually
agreed as follows:
ARTICLE 1.                                      LOCATION: By the terms of this
Contract, Contractor agrees to operate a retail motor fuel service station
business owned by Retailer and located at:  2741 South SR 7, Wellington, Florida
33414.
ARTICLE 2.                          TERM: The term of this Contract shall
commence on January 14, 2016 and end on December 31, 2025. This Contract shall
automatically terminate at the end of the term. The term of this Contract shall
not be extended or renewed unless the parties mutually agree in writing, thirty
(30) days prior to the expiration hereof, to the extension or the renewal of
this Contract.
The Retailer may at any time terminate this Contract for cause, "Cause"
includes, but is not limited to, (I) failure of the Contractor to comply with
any of the provisions of this Contract; (ii) failure of the Contractor to make
payment of any financial obligation, owed by the Contractor to the Retailer;
(iii) Contractor's loss of the right to occupy the premises as to which the
relationship created by the contract pertains.
ARTICLE 3.                          SERVICES OF CONTRACTOR: The Contractor
agrees to operate and manage a retail service station and or convenience store
for the Retailer at the above described location according to the terms of this
Contract. Nothing in this Contract shall be construed to prohibit Contractor
from operating any other independent business at the above described location,
so long as such other business does not interfere with the operation of
Retailer's motor fuel sales business at the premises, or jeopardize Contractor's
right to occupy the Premises according to his rights under any lease he may have
with Retailer or any third party.
Contractor's operation of the Retailer's motor fuel sales business shall include
the responsibility for all facets of the day to day operation of such business,
including dispensing Retailer's fuel to the motoring public and collecting
monies therefor on Retailer's behalf. All monies collected on Retailer's behalf
shall be the sole and exclusive property of Retailer, and Contractor shall
collect such monies solely in the limited capacity of collection agent.
(a)            PRICE: Retailer shall, in its sole discretion, determine the
price charged retail customers and therefore the retail price collected by
Contractor on Retailer's behalf for all retail motor fuel sales made at the
location.
(b)            PAYMENT METHODS: Retailer, shall, in its sole discretion,
determine the means by which retail customers will be allowed to pay for fuel
purchases, which means may include cash, credit cards, or ATM cards. Retailer
will not allow customers to pay by personal check, and will cooperate with
Contractor with regard to determining which payment means are practical at the
location.
Exhibit 10.12 -- Page 13

--------------------------------------------------------------------------------





(c)            SUPPLY QUANTITIES AND BRAND: Retailer shall, in its sole
discretion, determine the amount and brand of motor fuel supplied to the
location, and may limit such amounts in times of shortages or unusual market
conditions. Contractor shall abide by Retailer's quantity and brand decisions,
and shall refrain from any activity which would in any way jeopardize Retailer's
right to supply, price, or brand the motor fuel sold at the location.
(d)            PETROLEUM REFINER POLICIES: Contractor recognizes that Retailer
may be subject to various policies, rules, and regulations promulgated by
Petroleum Refiners, and agrees to comply with all such policies, rules, and
regulations.
(e)            COLLECTION OF MONIES: The initial method of payment to APEC will
be as follows:  1. Daily cash deposits to APEC's Colonial Bank account to be
made by 11:00 am of all gas monies including gasoline commissions, during the
EFT pre-note period of 10 working days. Once on line, APEC will EFT gas monies
on a daily basis. 2. All rents and commissions will also be electronically
transferred as either a credit or debit by the 5th of each month, after dealer
notification. Along with this, APEC reserves the right to change this method of
payment or the banking institution that APEC uses.
(f)            HOURS OF OPERATION: The contractor shall operate and maintain the
service station and or convenience store on the following days and at the
following hours:

   
OPENING TIME
 
CLOSING TIME
         
Monday – Saturday:
 
**** 24 HOURS PER DAY ****
               
Sunday:
 
**** 24 HOURS PER DAY ****
               



Retailer may expand or reduce these hours and days as required by market
conditions.


(g)            RECORD KEEPING: The Contractor agrees to keep all records and
bookkeeping accounts and to perform all test and measurements designed by the
Retailer. The Contractor shall be liable for any damage caused the Retailer by
any errors in the records, bookkeeping accounts, measurements, or tests
performed by the Contractor. The Contractor shall supply the records,
bookkeeping accounts, test results and measurements to the Retailer, without
notice or demand. APEC further reserves the right to audit the meters at any
given time and bring the location current on its gas payments, whether or not
the station has closed out its internal bookkeeping day. This audit can be
performed with or without notice.
(h)            (h) CONFIDENTIALLY: The Contractor agrees that he will not at any
time during or after the term of this Contract divulge to any person, firm,
corporation or government agency, unless required by law to do so, any
information received by them with regard to the personal or financial affairs of
the Retailer and all such information shall be kept confidential.
(i)            RECEIVING DELIVERIES: Contractor shall be responsible for
receiving all fuel deliveries at the location. This responsibility includes
being physically present at the time deliveries are made and "sticking" the
underground fuel storage tanks before and after fuel loads are placed in said
tanks.
(j)            CONTRACTS: The Contractor agrees that he shall not incur any
expenses that may be or be intended to be a charge against the Retailer. The
Contractor shall not at any time enter into a contract with any person, firm or
corporation that shall purport to bind the Retailer and any such contract
entered into by the Contractor shall not be binding on the Retailer.
Exhibit 10.12 -- Page 14

--------------------------------------------------------------------------------





(k)            COMPLIANCE WITH LAWS: Contractor shall comply with all Federal,
State, and Local Laws and ordinances relevant to the conduct of business at the
location. Retailer will obtain any and all licenses necessary for the operation
of a retail motor fuel service station at the location, and Contractor will
obtain any and all licenses necessary for the operation of Contractor's
independent business (i.e. service bays or convenience store) at the location.
(l)            INDEMNIFICATION: The Contractor agrees to indemnify and hold
harmless the Retailer for any damages which the Retailer may sustain, in any
manner, through the misconduct, negligence, contracts or actions of the
Contractor.
(m)            EMPLOYEES: The Contractor may hire assistants to assist him in
the performance of his duties hereunder. However, the Contractor shall have the
sole and exclusive responsibility for employing, paying and supervising the
assistants and for paying the wages of said personnel and maintaining all
applicable federal, state, and local taxes, withholdings, assessments or records
associated with said relationship.
(n)            EQUIPMENT AND MAINTENANCE: The Contractor shall be responsible
for the following equipment, maintenance, and repairs:
1.            The Contractor must supply and be responsible for all fuel hoses
and automatic nozzles, and agrees to keep all dispensers outfitted with hoses
and dispensing nozzles in good repair at all times.
2.            The Contractor must supply and be responsible for a mechanical or
electronic card imprinter, as require by Retailer, for the acceptance of credit
card payments. Currently POS equipment rent per month is S 300.00 , plus tax,
and the network fee per month is $275.00 . The rental amount is subject to
review periodically based on actual expenses which may increase or decrease the
monthly amount. Contractor shall be responsible for imprinters lent to it. In
the event an imprinter is lost, stolen or damaged beyond repair, Contractor
shall reimburse Retailer in full for the cost thereof. Contractor understands
and agrees that it has no right, title, or ownership interest in such software
or firmware and agrees that it will not attempt to reverse engineer, decompile,
disassemble or otherwise attempt to derive the source code of such software or
firmware.
3.            The Contractor must supply and immediately replace all light bulbs
and ballasts inside and outside, excluding !.D. and gasoline price signs at the
location, as required to keep p location well lighted at all times.
4.            If the location is equipped with a car wash, the Contractor must
maintain and be responsible for all chemicals, repairs, maintenance and
replacement of any broken parts, and keep the car wash operational during
business hours.
5.            The Contractor must supply glass coverage insurance.
6.            The Contractor will provide, maintain and give remote access to a
security video system which, in addition to typical store camera layout, shall
have the ability to video the complete tank farm and all fuel islands, including
any remote fuel islands on the premises.
7.                                                                                                                            .
(o)            STATUS: The Contractor agrees to perform these services as an
independent contractor.
(p)            Retailer reserves the right, in the event of any default or
dispute by Contractor, to operate the motor fuel business at the location by
itself, through its agents or employees.
Exhibit 10.12 -- Page 15

--------------------------------------------------------------------------------





(q)            Contractor agrees not to set-off any monies owed Retailer as
against any claims Contractor may have against Retailer.
ARTICLE 4.                          SECURITY DEPOSIT:  The Contractor shall,
upon the execution of this Contract, pay to the Retailer a security deposit
which shall be held by the Retailer as security for the full and faithful
performance by the Contractor of the terms of this Contract. Said deposit to
earn passbook savings while in Retailer's possession, provided that all or any
portion of that deposit is not used to pay bad or delinquent debts thereby
negating any cumulative interest earned. By Contractor's failure to keep current
all obligations to Retailer, Contractor will forfeit all interest otherwise due
on his security deposit. This security deposit is the same deposit as is
referenced in Lease Agreement of even date herewith.
The initial security deposit shall be in the amount of S 50,000.00 . The amount
of security may be increased at any time by the Retailer, in its sole
discretion, to an amount specified in the Lease Agreement. The Retailer may, but
is not required to, appropriate and apply all or a portion of the security
deposit to any damage caused by the Contractor, to any monies due for unpaid or
unaccounted for, or any combination thereof and to apply and appropriate any
portion or all of the security deposit to any failure by the Contractor to
perform hereunder. The Retailer is not restricted to the security deposit as its
damages in the event the Contractor fails to perform in any manner hereunder.
If, during the term of this Contract, the Retailer applies any portion or all of
the security deposit for any item listed heretofore or hereafter, the Contractor
shall immediately restore the security deposit to its original amount by paying
said amount to the Retailer. Retailer may appropriate any or all of Contractor's
security deposit against any obligation of Contractor to Retailer, whether such
obligation arises out of this Contract or any other agreement or transaction.
Retailer shall return to Contractor at the expiration of the term of this
Contract, any refund due Contractor of Contractor's security deposit, in
accordance with the following schedule: 25% of the security deposit owed will be
returned within thirty (30) days of expiration if Contractor has paid all
obligations owed to Retailer; the remaining 75% of the security deposit owed
will be returned within 120 days of expiration if Contractor has paid all
obligations owed to Retailer. Retailer may, at its option, refund Contractor's
security balance more quickly if Retailer deems itself adequately protected as
to Contractor's contingent obligation to Retailer, including unpaid chargebacks.
ARTICLE 5.                          COMPENSATION:  For the performance of his
duties under this Contract, the Retailer shall pay the Contractor a "cents per
gallon" commission. The amount and rate of said commission shall be based upon
marketing condition. This market condition determination shall be made solely by
the Retailer and his decision shall be binding on the parties. The Contractor
shall not be entitled to any other payment, compensation, or benefits for any
services or expenses incurred, incidental to, or performed hereunder.
Contractor's commission will be based on all gasoline sales indicated by the
meters at the location, and will not be based on fuel deliveries. To effect
payment of such commission, Retailer will apply his due commission to his
monthly statement.
The initial commission schedule, which may be amended in accordance with the
terms of this Contract, shall be as follows:


                               


 PRODUCT     CASH  CREDIT      
Unleaded
.06 per gallon
.11 per gallon
Unleaded Plus
.06 per gallon
.11 per gallon
Premium  06 per gallon  II per gallon
Diesel
.N/A per gallon
N/A



Exhibit 10.12 -- Page 16

--------------------------------------------------------------------------------



ARTICLE 6.                          CREDIT CARD POLICIES: Contractor agrees to
comply with all credit card rules and regulations, to include POS fees, bank
fees and/or processing fees at the Location. Some credit card transactions will
result in a bookkeeping reversal and subsequent reversal to the Retailer's
credit card account with various agencies, including Visa, Master Card, Oil
Companies, and the like, which are known as "chargebacks". Most chargebacks are
caused by failure to comply with credit card policies and procedures, or by
defects in the delivery of products or performance of services, all of which are
within the Contractor's control. Because of his control over chargeback
liabilities, Contractor agrees to indemnify Retailer and be solely responsible
for all chargebacks with respect to Retailer's business and Contractor's
independent businesses conducted at the location. The methods of indemnity shall
be as follows:
Upon receiving notice of a chargeback, Contractor will immediately make a
separate payment to the entity which has effected such chargeback. If Contractor
neglects to make such payment, Retailer will deduct such chargeback, plus a
$2.00 service fee, from the amount of commission due the Contractor. If the
commission due the Contractor is less than the chargeback (or if the Contractor
has received payment on a chargeback which Retailer has previously paid), the
Contractor shall immediately pay the Retailer the full amount of the chargeback.
Contractor shall maintain a record of each sales transaction (including the
actual draft generated by the sale) for a period of no less than six (6) months
from the date of the transaction.
Contractor understands and acknowledges that the Payment Card Industry Data
Security Standard as amended from time to time (the "PCI DSS") contains clearly
defined standards setting for the duties of merchants, PCI SS pertains to the
Contractor's business at the Premises. Contractor shall, at all times during the
term of this Supply Agreement, (i) comply with the PCI DSS; (ii) cause all POS
and other related network hardware and software at the Premises to be, and
remain, PCI DSS certified and compliant; (iii) regularly monitor, test, and/or
assess the POS and related hardware and software at the Premises pursuant to the
PCI DSS; and (iv) permit Retailer and/or Supplier and/or Transaction Card
representative to inspect and/or test the POS and other related network hardware
and software at the Premises.
Contractor shall indemnify, defend and hold Retailer harmless for any and all
losses, fines, penalties, damages, costs or expenses including without
limitation attorney's fees, arising out of the Contractor's breach or violation
of, or failure to comply with, the PCI DSS or the Card Guide.
ARTICLE 7.                          ASSIGNMENT: The Contractor shall not assign
this Contract or any part hereof. This Contract shall bind and benefit the
parties' respective executors, administrators, successors, assigns and legal
representatives, except as provided for in this Contract.
ARTICLE 8.                          RISK OF LOSS: Title and ownership of the
motor fuel located and sold at the location shall remain in the Retailer until
the motor fuel is dispensed to the Retailer's customers, at which time title to
such fuel will pass to Retailer's customers. At no time will Contractor have any
form or manner of title or ownership with respect to the motor fuel sold at the
location.
As the party physically present at the location, in possession and control of
the motor fuel sold at the location, the Contractor hereby agrees to assume the
risk of loss to the motor fuel commencing on the date and time the motor fuel is
delivered to the premises. The Contractor shall be liable to the Retailer for
any and all motor fuel unaccounted for or unpaid for, or both. The Contractor
shall also be responsible for discovering any tank leakage or contaminants in
the fuel, or both. Any damage caused by tank leakage or contamination of the
motor fuel which could have been prevented by the exercise of due diligence by
the Contractor shall be the sole responsibility of the Contractor and the
Contractor shall indemnify and hold the Retailer harmless from any and all
claims arising therefrom.
Immediately upon taking possession of any money belonging to the Retailer, or
credited to the Retailer's account, the Contractor shall assume the risk of loss
of the money until the funds are physically delivered to the Retailer.
Exhibit 10.12 -- Page 17

--------------------------------------------------------------------------------





ARTICLE 9.                          CASH BONUSES: The Retailer may, at its
option, election and sole discretion, award the Contractor cash bonuses for
complying with the following, if all statements are current and Contractor
complies with ARTICLE 3, SECTION (e). Failure to comply with maintaining EITHER
the appearance or hours can result in receiving NO rebate for that month.
ITEM
 
MAXIMUM AWARD PER MONTH
 
Maintaining Lease hours:
 
$
1,200.00
 
Maintaining Company Appearance Standards:
 
$
500.00-100
%
         
Obtaining one hundred percent (100%) rating
       
on full serve or convenience store shopper
       
will earn
employee:                                                                      
 
$
50.00
           
Customer greeting at pump
 
$
10.00
 



ARTICLE 10.                                        DEFINITIONS:
(a)            The word "RETAILER" includes the Retailer and his agents, where
appropriate.
(b)            The work "CONTRACTOR" includes the Contractor and his agents,
where appropriate.
(c)            The word "MONEY'' includes, but is not limited to, currency,
credit invoices and coins.
(d)            The phrase "MANAGE AND OPERATE A RETAIL SERVICE STATION" means to
dispense motor fuel to the customers of the Retailer, collect money from the
customers representing the retail price of the motor fuel, and to provide the
other incidental services normally associated with the dispensing of motor fuel
and the collection of money therefor.
(e)            The word "MOTOR FUEL" means gasoline, gasohol, and diesel fuel of
a type distributed for use as a fuel in self-propelled vehicles including, but
not limited to, cars, boats, and planes.
ARTICLE 11.                                        MISCELLANEOUS OBLIGATIONS OF
CONTRACTOR: Contractor, and all of his agents and employees, shall wear
appropriate work uniforms and name tags at all times they are involved in the
operation of the Retailer's business at the Location. Such uniforms are to be
kept reasonably clean, and are to be provided and laundered at Contractor's
expense and in accordance with Retailer's specifications, which specifications
may include appropriate brand identification.
ARTICLE 12.                                        MISCELLANEOUS TERMS:
(a)            This Contract shall be construed under and in accordance with the
laws of the State of Florida. If an action is brought by either party on this
Contract, the parties agree and hereby stipulate that venue shall be in
Hillsborough County, Florida, Tampa Division.
(b)            The rights and remedies provided by this contract are cumulative
and the election of any one right or remedy by either party shall not preclude
or waive its right to use any or all other remedies. The rights and remedies are
given in addition to any other rights the parties may have by law, statute,
ordinance, or otherwise.
(c)            As used herein, the masculine gender includes the female und
neuter genders, and vice versa, where appropriate. The singular includes the
plural and the plural includes the singular, where appropriate.
(d)            An) captions set forth in this Contract arc for the convenience
of indexing only and shall not be considered as pan of this Contract or in any
was limit or amplify its term
Exhibit 10.12 -- Page 18

--------------------------------------------------------------------------------





(e)            The parties represent to each other that each has had independent
legal advice by counsel of its own selection in entering into this Contract or
has knowingly waived that right.
(f)            ln case any one or more of the provisions contained in this
Contract shall tor any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision thereof and this Contract shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
(g)            To ensure full performance by the Contractor, the Contractor
agrees to and hereby grants to the Retailer a security interest in and to all of
the Retailer 's personal property located on the business premises. Further, the
Contractor agrees to execute any and all documents necessary to effect the
security interest and lien created thereby, including State of Florid& UCC-1
Financial Statement. Retailer shall pay all expenses associated with filing and
recording such documents with the appropriate governmental authorities
Contractor will not remove from the premises, without the prior written consent
of Retailer, any property as to which Contractor has given Retailer a security
interest.
(h)            Contractor agrees to execute au "APEC checklist" which describes
all documents and tonus received by Contractor.
ARTICLE 13.                                        INVENTORY ANALYSIS EQUIPMENT,
MAINTENANCE AND NETWORK FEES:  contractor shall remain financially responsible
for any network fees associated with the analysis of fuel data as well as
providing a reasonable means to access said information. Analysis may include
fuel inventory, price surveys, or any other polled or manually generated
statistical data from the site. Reasonable means of access includes, but is not
limited to, dedicated phone lines
EXECUTED ON THIS 8th DAY OF JANUARY 2016.

     
SIGNED, SEALED AND DELIVERED
   
In the presence of:
       
OTM USA, Corp. (LESSEE)
               
By:  /s/ Jay Seewald, President  
Witness
 
JAY SEEWALD
           
Witness
             
AUTOMATED PETROLEUM & ENERGY COMPANY, INC. (LESSOR)
               
By:  /s/ John Knightly                                                      
Witness
 
JOHN KNIGHTLY
             Witness          



                                                                      

 


Exhibit 10.12 -- Page 19

--------------------------------------------------------------------------------